MEMORANDUM OF DECISION.
In In re Estate of Rowland Burdon-Muller I, 456 A.2d 1266 (Me.1983), we ordered the Probate Court to set a unitrust percentage for charitable remainder unitrusts established in the will of Rowland Burdon-Muller which comported with Burdon-Muller’s testamentary intent. The lifetime beneficiaries of the trusts appeal from the judgment of the Probate Court setting that percentage. We find that the determination of the Probate Court was supported by substantial evidence, and therefore, deny the appeal. See Gagne v. Cianbro Corp., 431 A.2d 1313 (Me.1981).
The entry is:
Judgment affirmed.